The only error assigned by the appellant is the refusal of the trial judge to sustain a motion for a new trial on the ground that the verdict was contrary to law and the evidence. Held: That there is no real question of law and the argument refers to the weighing of the evidence in an attempt to show an abuse of discretion.
The record does not show such an abuse of discretion as would justify a reversal and an analysis of all of the facts would serve no practical purpose; therefore, the judgment is affirmed.
Mr. Justice Hutchison
delivered the opinion of the court.